DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending in this application.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dalgarno et al., US 2014/0024620 or, in the alternative, under 35 U.S.C. 103 as obvious over Dalgarno et al., US 2014/0024620 in view of Desnoyers et al., US 7,678,373; or Gray et al., US 10,385,019 (effective filing date: June 30, 2015).
MPEP § 2112 states:
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to  Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
The primary reference, Dalgarno (US’620) teaches therapeutic agent comprising a compound of formula (I) useful as active inhibitors of EGFR mutants and useful in a method for treating EGFR-driven cancer in a subject, wherein the cancer can be non-small cell lung cancer.  See the structural formula (I) in page 1, the activity of the compounds in page 2, and the corresponding species of structural formula (I) at pages 15-35.  Further, the reference discloses the compound ‘brigatinib’ and ‘AP26113-analog’ recited in instant claims, see the compounds at page 16 and page 31 (structures depicted below for convenience).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    90
    102
    media_image3.png
    Greyscale


The instant claims 1-2 are directed to ‘a therapeutic agent for an EGFR gene mutations-positive non-small cell lung cancer, comprising brigatinib, AP26113-analog’ and claims 7-8 are directed to ‘a method for treatment of an EGFR gene mutations-positive non-small cell lung cancer by administering a therapeutic agent comprising brigatinib’.  As discussed above, the reference teaches the specific compound recited in instant claims, i.e., brigatinib, the corresponding therapeutic agent comprising the compound and the use of the therapeutic agent in a method for treating EGFR-driven cancers, including non-small cell lung cancer.  The reference inherently teaches the specific position of the EGFR mutation recited in instant claims.
  MPEP § 2112 states: "Something which is old does not become patentable upon the discovery of a new property".  The claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In this case the “unknown property” is that the claim recites the specific ‘EGFR gene mutation’ of the cancer.  This is unknown because the reference while generically teaching EGFR gene mutations in relation to the activity of the therapeutic agent, does not specifically disclose the specific mutation(s) recited 
The instant claims 3-6 and 9-12 differ by reciting that the ‘therapeutic agent is administered in combination with an anti-EGFR antibody’.  
The secondary reference, Desnoyers (US’373) in the analogous art, teaches combination of antibody with a therapeutic agent for treating non-small cell lung cancer (see col. 27) comprising EGFR inhibitors, including an anti-EGFR antibody, e.g., cetuximab (see col. 68).
Another reference, Gray (US’019) also in the art of EGFR inhibitors, teaches therapeutic agents comprising inhibitors of EGFR for the treatment of cancer, see the compounds of Formula (I’) disclosed in the reference at col. 8 and the corresponding species in the Table at col. 57-120.  The reference teaches that ‘the mutant EGFR contains one or more mutations’, including T790M, C797S, etc., see col. 120-121.  Further, the reference teaches a combination of the EGFR inhibitor compounds with a second agent, wherein the second agent is ‘an antibody that prevents EGFR dimer formation, e.g., cetuximab, panitumumab, etc.’, see col. 121.
It would have been obvious to one having ordinary skill in the art to modify the therapeutic agent comprising a compound of formula (I) useful as active inhibitors of EGFR mutants and useful in a method for treating EGFR-driven non-small cell lung cancer in a subject taught in the primary reference Delgarno (US’620) by combining with an anti-EGFR antibody taught in the secondary reference Desnoyers (US’373) or Gray (US’019).  One of ordinary skill in the art at the time of the invention, would have been motivated to modify the teachings of the primary reference in view of the teachings of the secondary reference, with the reasonable expectation of obtaining results consistent with the teachings of the references.  The idea of In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

	Receipt is acknowledged of the Information Disclosure Statement filed on September 8, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

November 3, 2021